Order, entered August 27, 1963, dismissing the petition under section 330 of the Election Law, unanimously modified on the law to reinstate the designating petitions in those Election Districts which were invalidated solely because not consecutively numbered and where a single sheet contained sufficient signatures and the order is otherwise affirmed, without costs. From the chart appearing in the brief, the Election Districts referred to are as follows: 64, 74, 75, 77, 78, 80 to 88, inclusive, 90, 91, 93 to 96, inclusive, 98, 99 and 103 to 108, inclusive. Since the designating petitions in the Election Districts enumerated contained single sheets including sufficient signatures to support the designation, these petitions are held to sufficiently comply with the statutory requirements. (See Election Law, § 135; Matter of Fleischman, 14 A D 2d 600, affd. 10 N Y 2d 804.) Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.